Exhibit 10.10

INCREMENTAL CREDIT AGREEMENT

INCREMENTAL CREDIT AGREEMENT dated as of November 21, 2006, among the financial
institutions executing this Agreement as INCREMENTAL LENDERS (collectively, the
“Incremental Lenders”), HEARST-ARGYLE TELEVISION, INC., a Delaware corporation
(the “Borrower”), and JPMORGAN CHASE BANK, N.A., as administrative agent (the
“Administrative Agent”) for the Lenders (as defined in the Credit Agreement
referred to below).

A.    Reference is made to the Five-Year Credit Agreement dated as of April 15,
2005 (as amended from time to time, the “Credit Agreement”), among the Borrower,
the Lenders and JPMorgan Chase Bank, N.A. (“JPMCB”), as Administrative Agent. 
Capitalized terms used and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement.

B.     Pursuant to Section 2.04 of the Credit Agreement, the Borrower has
requested the Incremental Lenders to extend, and the Incremental Lenders have
agreed to extend, effective November 28, 2006, Incremental Revolving Commitments
in accordance with the provisions of the Credit Agreement, and each Incremental
Lender that is not already a Lender under the Credit Agreement on the date
hereof (each such Lender being called a “New Incremental Lender”) has agreed to
become a party to the Credit Agreement and to assume the rights and obligations
of a Lender thereunder.  Proceeds of Loans pursuant to the Incremental Revolving
Commitments will be used for the purposes specified in the first sentence of
Section 5.08 of the Credit Agreement.

Accordingly, the Incremental Lenders, the Borrower and the Administrative Agent
agree as follows:

SECTION 1.   Incremental Revolving Commitments.   (a) Each Incremental Lender
that is already a Lender under the Credit Agreement hereby agrees, effective as
of the Effective Date, to extend an Incremental Revolving Commitment in the
amount set forth opposite its name on Schedule 1A hereto.

(b)   Each New Incremental Lender hereby agrees, effective as of the Effective
Date, (i) to become a party to the Credit Agreement with the result that such
New Incremental Lender shall have the rights and obligations of a Lender
thereunder with the same force and effect as if originally named therein as a
Lender therein and (ii) to extend an Incremental Revolving Commitment in the
amount set forth opposite its name on Schedule 1A hereto.

SECTION 2.   Representations and Warranties, Agreements of Incremental Lenders,
etc.   Each Incremental Lender that is already a Lender under the Credit
Agreement represents and warrants that it has full power and authority, and has
taken all action necessary, to execute and deliver this Agreement.  Each New
Incremental Lender (a) represents and warrants that it has full power and
authority, and has taken all action necessary, to execute and deliver this
Agreement and to become a Lender under the Credit Agreement; (b) confirms that
it has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 5.01 of the Credit
Agreement and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Agreement
independently and without reliance upon the Administrative Agent or any Lender;
(c) confirms that it will independently and without reliance upon the
Administrative Agent or any Lender, and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under the Credit Agreement; (d) agrees
that it will perform, in accordance with the terms of the Credit Agreement, all
the obligations that by the terms of the Credit Agreement are required to be
performed by it as a Lender; and (e) authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms of the Credit Agreement, together with such
actions and powers as are reasonably incidental thereto.


--------------------------------------------------------------------------------


SECTION 3.   Effectiveness.   (a) This Agreement shall become effective as of
November 28, 2006, or such later date as shall be agreed upon by the Borrower
and the Administrative Agent and set forth in a notice delivered to the
Incremental Lenders (the “Effective Date”), subject to (i) the Administrative
Agent’s receipt of counterparts of this Agreement duly executed on behalf of
each Incremental Lender and the Borrower; (ii) the Administrative Agent’s
receipt of a duly completed Administrative Questionnaire from each Incremental
Lender; and (iii) the satisfaction, on and as of the Effective Date, of the
conditions set forth in Section 2.04(c) of the Credit Agreement.

(b)   Upon the effectiveness of this Agreement, the Administrative Agent shall
give prompt notice thereof to the Incremental Lenders.

SECTION 4.   Foreign Lenders.   If any New Incremental Lender is organized under
the laws of a jurisdiction outside the United States, it will provide the forms
specified in Section 2.17(e) of the Credit Agreement at the times specified
therein, duly completed and executed by such Incremental Lender.

SECTION 5.   Counterparts.   This Agreement may be executed in multiple
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument.

SECTION 6.   Governing Law.   THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

SECTION 7.   Notices.   All notices and other communications hereunder shall be
in writing and given as provided in Section 9.01 of the Credit Agreement.  All
communications and notices hereunder to an Incremental Lender shall be given to
it at the address set forth under its signature hereto.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date and year first
above written.

HEARST-ARGYLE TELEVISION, INC.,

 

By:

/s/ HARRY T. HAWKS

 

Name:

Harry T. Hawks

 

Title:

Executive Vice President and

 

 

Chief Financial Officer

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent,

 

By:

/s/ Peter B. Thauer

 

Name:

Peter B. Thauer

 

Title:

Vice President

 

2


--------------------------------------------------------------------------------


 

Incremental Lender

 

 

 

Incremental Commitment

 

JPMorgan Chase Bank, N.A.

 

 

$

32,500,000

 

 

Bank of America, N.A

 

 

$

32,500,000

 

 

BMO Capital Markets Financing, Inc.

 

 

$

30,000,000

 

 

BNP Paribas

 

 

$

30,000,000

 

 

The Royal Bank of Scotland, plc

 

 

$

30,000,000

 

 

Calyon Corporate and Investment Bank, Crédit Agricole Group

 

 

$

20,000,000

 

 

Mizuho Corporate Bank, Ltd.

 

 

$

20,000,000

 

 

Wells Fargo, U.S. Corporate Banking

 

 

$

20,000,000

 

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch

 

 

$

20,000,000

 

 

The Bank of New York

 

 

$

15,000,000

 

 

 

3


--------------------------------------------------------------------------------